DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Claim 11 recites in line 2 “a computer readable storage medium” but upon further review of the specification, in ¶ [0068] “a computer readable storage medium” is clearly defined as not being a transitory signal per se. Therefore, the claim cannot be rejected under 101 as being directed to non-statutory subject matter.
Response to Amendment
 This office action is responsive to amendment filed on May 24, 2021. Claims 1, 6 and 11 have been amended. No claims have been added or canceled. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (US. Pub. No. 2008/0235664 A1, hereinafter Carbone) in view of Pastorelli et al. (US. Pub. No. 2010/0174763 A1, hereinafter Pastorelli), further in view of Zinger et al. (US. Pub. No. 2015/0256401 A1, hereinafter Zinger).
Regarding claim 1. 
       Carbone teaches a computer-implemented method for performing software discovery on a shared resource in a network (Carbone teaches in the [Abstract], discovering shared software components of software products (which is equivalent to “software discovery”)), comprising: generating a logical group for the shared resource (Carbone teaches in Fig. 3 and ¶ [0020], the software components are aggregated into one or more groups element 230 that create “generate” the relationships of software components “generate a logical group” to share resources and further Fig. 3 shows that how the created group of components shared software products “software discover” also see ¶ [0033], the detailed explanation of Fig. 3),wherein the logical group includes a plurality of devices accessing the shared resource (Carbone, ¶ [0020] the relationships of software components “a logical group” represents some sort of interaction among the software components 220 of the group 230 and also teaches in ¶ [0025] that the relationships consist of a co-location in a common logical environment (typically defined by an operating system image); in this case, the software components 220 are considered included in the corresponding group 230 and further teaches in ¶ [0028] that the proposed choice reflects the data sharing properties of the software products 210 “software shared resources” (which software components 220 must generally process common data relevant to the specific application)); 
            selecting, from the plurality of devices, a designated device for performing a software discovery operation (Carbone teaches in ¶ [0025]-[0026], the selected software component 220 “designated , wherein the designated device is selected to perform the software discovery operation on the shared resource, wherein the selection is based on one or more performance factors (Carbone teaches in ¶ [0026] that the selected software component 220 “designated device” reflects the communication properties of the software products 210 “software discovery” (which software components 220 must generally exchange information) and further teaches in ¶ [0049] that the software products may include any equivalent software components “which can be designated device” finds application to discover simple software products “discovery operation”. This indicates how the software components perform “software discovery operation on the shared resource”). 
            Carbone does not explicitly teach receiving, from the designated device, results of the software discovery operation on the shared resource; and distributing, by the designated device, the results of the software discovery operation to the plurality of devices.
However, Pastorelli from the same field of endeavor teaches about the software scanning and sharing the result between computing devices for receiving, from the designated device, results of the software discovery operation on the shared resource (Pastorelli, Fig. 4 shows multiple management agents communicating with central server and ¶ [0014], the results of the software inventory scan are shared (results of the software resources) or received by other computing systems which are mounted the shared file system. Each shared file system is scanned by a selected configuration management agent (designated device)). Also see Fig.3 and ¶ [0022], one configuration management agent (designated device) scan and send the software scanned result to other computing systems and ¶ [0038]-[0039] shows how one management agent can be selected to perform the function); and 
distributing, by the designated device, the results of the software discovery operation to the plurality of devices (Pastorelli, ¶ [0014] and [0022], result of the software inventory scan performed by one configuration management agent (the designated device) performs a software inventory scan of one shared file (results of software discovery operation) between all other computing systems (plurality of devices) this shows that how the configuration management agent distributing the scan software results to all other connected computing system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of scanning software inventory and provide the results to other devices to perform the sharing of files (Fig. 4 and [0014]) of Pastorelli into a software components 220 that can access the data sharing properties of the discovered software products ([0028]) of Carbone. One would have been motivated to do so in order to effectively perform the complete software inventory scan operation of the shared file by the management agent since this method enables performing effectively the complete inventory of the shared file system in the data processing system and thus improves the performance of resource sharing in an efficient manner. 
          Carbone in view of Pastorelli does not explicitly teach wherein the one or more performance factors includes a network distance between each of the plurality of devices and the shared resource, the network distance comprising a number of hops between each device and the shared resource, and also does not explicitly teach that the network distance comprises transit delays of packets for each hop.
           However, Zinger teaches wherein the one or more performance factors includes a network distance between each of the plurality of devices and the shared resource (Zinger teaches in ¶ [0485] as distance (in terms of number of hops) from the gateway increases. In this type of network the number of devices (i.e., plurality of devices) that combined with transmitted/received payload, required latency and time between transmissions is limited by the bandwidth “performance metrics” of the resource allocator may take into account mutual interference at the gateway due to adjacent channel interference and may allocate resources to avoid such interference. This indicates how the resource allocation “shared resource” depended on the distance between devices and bandwidth usages “distance between each of the plurality of devices and shared resource”), the network distance comprising a number of hops between each device and the shared resource, and also teaches that the network distance comprises transit delays of packets for each hop (Zinger teaches in ¶ [0485] about a distance (i.e., network distance in terms of number of hops) and further teaches in ¶ [0230] the system may be configured in such a way that a substantial portion (or every) node receives its command with a delay of number of hops and the gateway receives the ACK from the last node in the packet, it knows that a substantial portion (or all) of the nodes referenced in that packet successfully received. This process indicates how the packet sending, receiving and acknowledgment (ACK) related with the delay of number of hops which is equivalent to the process of the claimed “transit delays of packets for each hop”). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance between devices and a delay of number of hops for transmitting and receiving a package ([0485] and [0230]) of Zinger into the teachings of Carbone in view of Pastorelli invention. One would have been motivated to do so in order to inform the nodes on effective uses of the links such that the available resources are shared between the links, thus facilitating robust system against inadvertent losses of the messages, and hence reducing an expiration time to rapidly communicate information on use of the links. So that each computing device in a logical group can benefit from the software discovery operations of a single computing device in a manner that reduces computing resource consumption and avoids redundancy in an efficient manner.
Regarding claim 2.
wherein the one or more performance factors further includes processor utilization of each of the plurality of devices (Carbone teaches in Fig. 4, ¶ [0040] and [0043], how each software components can be identified and detected based on the usage (one or more performance factor) and Pastorelli further teaches in ¶ [0006] and [0023] a processor coupled to a memory to perform the operations and utilized in many different types of data processing environments including a distributed data processing environment, a single data processing device, or the like).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using processor and memory to perform utilization in a data processing environment ([0006] and [0023]) of Pastorelli into the analyzer element 450 interfaces with an estimator element 455 to assign a software products to be downloaded and accessed by specific/selected device (Fig. 4, [0040] and [0043]) of Carbone further in view of Zinger invention. One would have been motivated to do so in order to optimize the resources consumption of a group of nearby communication devices and further ensure more balanced and/or more efficient resources consumption management among the communication devices by avoiding redundant process for discovering the high resources consuming wireless networks in a location where the high resources consuming wireless networks are not available.
Regarding claims 6 and 11.
Claims 6 and 11 incorporate substantively all the limitations of claim 1 in system and a computer program product form and are rejected under the same rationale.
Regarding claims 7 and 12.
Claims 7 and 12 incorporate substantively all the limitations of claim 2 in system and a computer program product form and are rejected under the same rationale. 
Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of Zinger, and further in view of Cropper et al. (US. Pub. No. 2017/0116040 A1, hereinafter Cropper).
Regarding claim 3. Carbone in view of Pastorelli, further in view of Zinger teaches the computer-implemented method of claim 2.
         Carbone in view of Pastorelli, further in view of Zinger does not explicitly teach wherein the one or more performance factors are weighted according to a priority.
          However, Cropper teaches about the set of profile data to determine the performance factor and priority wherein the one or more performance factors are weighted according to a priority (Cropper, ¶ [0014], selecting a resource based on a weighted resource availability factor, an asset priority factor, an expected performance factor).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring a performance factor based on weighted resource availability and asset priority factor ([0014]) of Cropper Carbone in view of Pastorelli, further in view of Zinger invention. One would have been motivated to do so in order to effectively perform the determination and the selection of the resource action to be priority based on the performance factor and thus, the system ensures performance or efficiency benefits on resource utilization to resolve when to distribute/activate dynamically-assigned resources to positively impact resource utilization and when to migrate virtual machines off of the host to positively impact resource utilization.
Regarding claims 8 and 13.
Claims 8 and 13 incorporate substantively all the limitations of claim 3 in system and a computer program product form and are rejected under the same rationale.
Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of Zinger and further in view of Abadi et al. (US. Pub. No. 2017/0150374 A1, hereinafter Abadi).
Regarding claim 4. Carbone in view of Pastorelli, further in view of Zinger teaches the computer-implemented method of claim 1.
          Carbone further teaches determining that the designated device is no longer able to perform the software discovery operation (Carbone, ¶ [0029], if the available software component 220 (designated device) is included in two or more (eligible) valid groups 230; in this situation, it is not possible to assign the available software. This clearly shows that component 220 (the designated device) no longer able to perform the software discovery operation as selected component). 
        Carbone in view of Pastorelli, further in view of Zinger does not explicitly teach selecting a second designated device to replace the designated device, wherein the second designated device is selected based on the one or more performance factors; receiving, from the second designated device, results of the software discovery operation on the shared resource; and distributing, by the second designated device, the results of the software discovery operation to the plurality of devices.  
         However, Abadi teaches about resource sharing and selecting a second designated device to replace the designated device, wherein the second designated device is selected based on the one or more performance factors (Abadi, Fig. 1 and ¶ [0018]-[0019], show multiple devices such as elements 104 master discovering devices  (one of the devices can be a designated device) and the code comprises code instructions to dynamically assign the new discovering master communication device element 104 (a second device) to replace while the discovering master communication device is unavailable over the low resources consuming communication link ( performance factors). Also see in ¶ [0059] assigned the nearby communications devices 104 as a new discovering master communication device (replacing one of the high resource consumption device) for device 102); 
         receiving, from the second designated device, results of the software discovery operation on the shared resource (Abadi, Fig. 1 and ¶ [0041] and [0046], the no coverage and/or nearby communication device from Fig. 1 element 104 the new master discovering device (a second device) sending a master assignment message and the processing load, processing time, execution time and the result of an analysis performed over calendric information available from one or more data records and/or software application residing on the newly discovering master communication device (the second designated device) and/or one or more of the nearby communication devices. These show that all the remaining devices element 104 of Fig. 1 receiving the information from the newly replaced master discovering device); and 
         distributing, by the second designated device, the results of the software discovery operation to the plurality of devices (Abadi, Fig. 1 and ¶ [0041], resources analysis may be performed individually by each of the nearby communications device(s) and the no coverage and/or nearby communication device from Fig. 1 element 104 the new master discovering device (a second device) establishes a connection with the available high resources consuming wireless network(s) and sends and transfer an availability message (distributes)  to notify one or more of the nearby communication devices of the availability and the results transferred to the remaining communications devices for final decision for assigning the network discovery role). Also see Fig. 4 and ¶ [0079], the mobile communication devices 410, 412, 414 and 416 are located in close proximity such as the nearby communication devices 104 capable of connecting to a Bluetooth link 120A which is a peer-to-peer communication link private case example of the low resources consuming communication link 120). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of creating a new discovering master communication device element 104 “corresponds to a second device” to replace while the discovering master communication device is unavailable (Fig. 1 and [0018]-[0019]) of Abadi with a selected configuration management 
Regarding claims 9 and 14.
Claims 9 and 14 incorporate substantively all the limitations of claim 4 in system and a computer program product form and are rejected under the same rationale.
11.	Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone in view of Pastorelli, further in view of Zinger further in view of Choi et al. (US. Pub. No. 2013/0223280 A1, hereinafter Choi).
Regarding claim 5. Carbone in view of Pastorelli, further in view of Zinger teaches the computer-implemented method of claim 1.
          Carbone in view of Pastorelli further in view of Zinger does not explicitly teach excluding one or more devices of the plurality of devices from selection by applying one of: network address filtration, and host name filtration.
          However, Choi teaches the execution of devices wherein selecting a designated device further comprises: excluding one or more devices of the plurality of devices from selection by applying one of: network address filtration, and host name filtration (Choi, ¶ [0045], third P2P device excluded from the selection among other P2P group of devices based on the IP address. Here, the claims lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the device execution based on IP address filtration (network address filtration)).

Regarding claims 10 and 15.
Claims 10 and 15 incorporate substantively all the limitations of claim 5 in a system and a computer program product form and are rejected under the same rationale.
Response to Arguments
          Applicant failed to present a clear argument(s) as to why the applied prior art of record does not teach the claimed limitations of independent claims 1, 6 and 11 (see Remarks, Pages 8-10). However, the Examiner has introduced a new prior art of record Zinger et al. (US. Pub. No. 2015/0256401 A1) to teach the limitations “wherein the one or more performance factors includes a network distance between each of the plurality of devices and the shared resource, the network distance comprising a number of hops between each device and the shared resource”, and also to teach “the network distance comprises transit delays of packets for each hop” and thus, the Remarks, filed on 05/24/2021 are moot because the Remarks do not apply to the combination of the references being used in the current rejection under 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455